Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 25, 26, 28 and 30-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant amended claims 25, 28 and 34, and pointed out that claim 25 recites electrical receptacles which “accept[] a conventional two- or three-prong plug of a lighting array,” and which then uses those plugs to modulate each of the connected light arrays. However, the cited portions of Frederick (U.S. Pub, 2003/0198048) recite using a conventional three-conductor cord for “a single low-voltage power supply” which is used to obtain power from “a conventional residential AC electrical outlet.” (Frederick [0086]-[0088]). Therefore, the power-supply and cord of Frederick do not refer to “two- or three-prong plugs of a lighting array” being “coupl[ed],.. to the plurality of electric receptacles,” such that the cords are used to “modulat[e] each one of the receptacles” as recited by claim 25, as the cord of Frederick is simply used to provide power to the power-supply.
Furthermore, the cited portion of Frederick does not offer any motivation to use a “two- or three-prong plug” to electrically couple a lighting array to an electric receptacle that is used to modulate the light array. As a result, the combination of Morgan (US. Patent 7,139,617) and Frederick fail to teach or suggest all of the elements of claim 25.
The applicant also recites, although varying in scope, claims 28 and 34 are similar to claim 25. For at least the reasons applicable to claim 25, the applicant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875